DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 07 October 2021 has been entered.
Disposition of claims:
	Claims 1, 7, 9-10, 12, 17-18, and 20 have been amended.
	Claim 4 is cancelled.
	Claims 1-3 and 5-22 are pending.
The amendments to the specification have overcome the objections to the specification set forth in the last Office action. The objections have been withdrawn.
The amendments to claim 7 have overcome the objections to the claim set forth in the last Office action. The objections have been withdrawn.
The amendments to claim 9 have overcome the objections to the claim set forth in the last Office action. The objections have been withdrawn.
The amendments to claim 10 have overcome the objections to the claim set forth in the last Office action. The objections have been withdrawn.
The amendments to claim 12 have overcome the objections to the claim set forth in the last Office action. The objections have been withdrawn.
The amendments to claim 17 have overcome the rejection of claim 17 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendments to claim 18 have overcome the rejection of claim 18 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendments to claim 20 have overcome the rejection of claim 20 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The cancellation of claim 4 has rendered moot the rejection of claim 4 under 35 U.S.C. 112(d) set forth in the last Office action. The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to (i) the objections to the specification set forth in the last Office action; (ii) the objections to claims 7, 9-10, and 12 set forth in the last Office action; (iii) the rejection of claim 17 under 35 U.S.C. 112(b) set forth in the last Office action; (iv) the rejection of claim 18 under 35 U.S.C. 112(b) set forth in the last Office action; (v) the rejection of claim 20 under 35 U.S.C. 112(b) set forth in the last Office action; and (vi) the rejection of claim 4 under 35 U.S.C. 112(d) set forth in the last Office action have been considered but are moot because the objections and rejections have been withdrawn as described above.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Matthew O. Duffey on 03 November 2021.
The application has been amended as follows: 

5. (Currently Amended) A compound according to claim [[4]]1 wherein Ar1 is selected from the group consisting of phenyl, fluorenyl and dibenzofuran.

Allowable Subject Matter
Claims 1-3 and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As outlined in the Office action of 16 December 2020, Lin et al. (US 2016/0254460 A1) (hereafter “Lin”) in view of Zhou et al. (“Efficient Red Electroluminescent Devices with Sterically Hindered Phosphorescent Platinum(II) Schiff Base Complexes and Iridium Complex Codopant”, Chemistry an Asian Journal (2014) vol. 9, pp. 2984-2994) (hereafter “Zhou”) is a representation of the closest prior art. However, as outlined in the Office action of 8 July 2021, Applicant’s arguments in the reply filed 06 April 2021 have been found to be persuasive.
As such, claims 1-3 and 5-22 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786